UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02265 The Value Line Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/11 is included with this Form. The Value Line Fund, Inc. Schedule of Investments (unaudited) September 30, 2011 Shares Value COMMON STOCKS (99.9%) CONSUMER DISCRETIONARY (21.5%) AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. * Dick’s Sporting Goods, Inc. * DIRECTV Class A * Dollar Tree, Inc. * Domino’s Pizza, Inc. * Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Guess?, Inc. Hanesbrands, Inc. * Johnson Controls, Inc. LKQ Corp. * Lululemon Athletica, Inc. * McDonald’s Corp. Netflix, Inc. * New Oriental Education & Technology Group, Inc. ADR * NIKE, Inc. Class B O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Priceline.com, Inc. * Ralph Lauren Corp. Shaw Communications, Inc. Class B Tim Hortons, Inc. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. * Under Armour, Inc. Class A * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (11.4%) Boston Beer Co., Inc. (The) Class A * British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Costco Wholesale Corp. Diamond Foods, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Herbalife Ltd. Hormel Foods Corp. J&J Snack Foods Corp. Molson Coors Brewing Co. Class B Shares Value PepsiCo, Inc. $ Ruddick Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. ENERGY (2.2%) Cabot Oil & Gas Corp. Chesapeake Energy Corp. Core Laboratories N.V. Devon Energy Corp. Enbridge, Inc. Oil States International, Inc. * Southwestern Energy Co. * FINANCIALS (3.4%) Affiliated Managers Group, Inc. * AFLAC, Inc. Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. M&T Bank Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. HEALTH CARE (16.3%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Medco Health Solutions, Inc. * MEDNAX, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Universal Health Services, Inc. Class B Volcano Corp. * Waters Corp. * WellPoint, Inc. 1 The Value Line Fund, Inc. September 30, 2011 Shares Value INDUSTRIALS (19.0%) AMETEK, Inc. $ C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Carlisle Companies, Inc. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. Elbit Systems Ltd. Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Gardner Denver, Inc. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Middleby Corp. (The) * Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) Union Pacific Corp. United Technologies Corp. URS Corp. * Valmont Industries, Inc. Verisk Analytics, Inc. Class A * W.W. Grainger, Inc. Waste Connections, Inc. INFORMATION TECHNOLOGY (14.5%) Accenture PLC Class A Acme Packet, Inc. * Advent Software, Inc. * Alliance Data Systems Corp. * Amphenol Corp. Class A ANSYS, Inc. * Ariba, Inc. * Baidu, Inc. ADR * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp.
